      Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 1 of 13
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       August 24, 2020
                                UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

HECTOR HUGO GARCIA, individually,                         §
and as next friend of L.L.G., a minor, and                §
on behalf of the estate of ASHLEY                         §
KARIME GARCIA,                                            §
                                                          §
         Plaintiffs,                                      §
VS.                                                       § CIVIL ACTION NO. 7:19-cv-00068
                                                          §
CITY OF MCALLEN, TEXAS,                                   §
                                                          §
         Defendant.                                       §

                                         OPINION AND ORDER

         The Court now considers four motions. After considering the motions, record, and

relevant authorities, the Court DENIES Plaintiffs’ motion to remand, GRANTS Defendant’s

motion to strike, DENIES Plaintiffs’ motion for leave to file an untimely response, and

GRANTS Defendant’s motion for summary judgment.

    I. BACKGROUND AND PROCEDURAL HISTORY

         This is a civil rights lawsuit arising from a police shooting at a family residence in

January 2017.1 On April 1, 2020, this Court issued a 23-page Opinion and Order that dismissed

all Plaintiffs’ claims with prejudice except for Plaintiffs’ claim under the Texas Public

Information Act against Defendant City of McAllen.2 On June 17, 2020, Defendant City moved

for summary judgment on that last remaining claim.3 This is the first motion, “Defendant City of

McAllen’s Motion for Summary Judgment.” Plaintiffs’ response was due on July 8, 2020.4

Instead, Plaintiffs moved to remand on July 16th. This is the second motion, “Plaintiff’s Motion

1
  See Dkt. No. 42 at 2–3 for an explanation of the factual background.
2
  Dkt. No. 42.
3
  Dkt. No. 47.
4
  LR7.4.A.


1 / 13
      Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 2 of 13




to Remand the Case to State Court.”5 Defendant timely responded.6 On July 17th, Plaintiffs filed

their untimely response to Defendant’s motion for summary judgment.7 Defendant timely8

replied.9 On July 23rd, Defendant moved to strike Plaintiffs’ response. This is the third motion,

“Defendant City of McAllen’s Motion to Strike Plaintiffs’ Untimely Response to Defendant

City’s Motion for Summary Judgment.”10 On July 31st, Plaintiffs timely11 filed the fourth

motion, “Plaintiff’s Opposed Emergency Motion for Leave to File Late Response in Opposition

to Defendant’s Motion for Summary Judgment and Response in Opposition to Defendant’s

Motion to Strike.”12 Defendant timely responded.13 All four motions are now ripe for

consideration.

    II. MOTION TO REMAND

         Although Plaintiffs’ motion to remand was filed later in time, the Court first considers the

motion to remand because it attacks the Court’s jurisdiction. If the Court lacks jurisdiction over

this case, or if remand to state court is proper, then the Court need not consider the remaining

motions.14




5
  Dkt. No. 50.
6
  Dkt. No. 55.
7
  Dkt. No. 51.
8
  See LR7.4.E.
9
  Dkt. No. 53.
10
   Dkt. No. 52.
11
   See LR7.4.A.
12
   Dkt. No. 54.
13
   Dkt. No. 56.
14
   See B., Inc. v. Miller Brewing Co., 663 F.2d 545, 548–49 (5th Cir. 1981) (“Where a federal court proceeds in a
matter without first establishing that the dispute is within the province of controversies assigned to it by the
Constitution and statute, the federal tribunal poaches upon the territory of a coordinate judicial system, and its
decisions, opinions, and orders are of no effect. . . . Thus, the trial court must be certain of its jurisdiction before
embarking upon a safari in search of a judgment on the merits.”).


2 / 13
      Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 3 of 13




         Plaintiffs argue that remand is proper because the Court has dismissed all federal claims

and only state law claims remain in the case.15 Defendant emphasizes that the decision whether

to remand is discretionary and urges the Court to retain jurisdiction because of the Court’s

familiarity with the case.16

         The governing statute is 28 U.S.C. § 1367(c):

         The district courts may decline to exercise supplemental jurisdiction over a claim
         under subsection (a) if--
            (1) the claim raises a novel or complex issue of State law,
            (2) the claim substantially predominates over the claim or claims over which
            the district court has original jurisdiction,
            (3) the district court has dismissed all claims over which it has original
            jurisdiction, or
            (4) in exceptional circumstances, there are other compelling reasons for
            declining jurisdiction.

The decision to decline supplemental jurisdiction over state law claims is discretionary by its

terms. The United States Supreme Court instructs that

         a federal court should consider and weigh in each case, and at every stage of the
         litigation, the values of judicial economy, convenience, fairness, and comity in
         order to decide whether to exercise jurisdiction over a case brought in that court
         involving pendent state-law claims. When the balance of these factors indicates
         that a case properly belongs in state court, as when the federal-law claims have
         dropped out of the lawsuit in its early stages and only state-law claims remain, the
         federal court should decline the exercise of jurisdiction by dismissing the case
         without prejudice. . . . [T]he doctrine of pendent jurisdiction thus is a doctrine of
         flexibility, designed to allow courts to deal with cases involving pendent claims in
         the manner that most sensibly accommodates a range of concerns and values.17

“When the single federal-law claim in the action was eliminated at an early stage of the

litigation, the District Court ha[s] a powerful reason to choose not to continue to exercise




15
   Dkt. No. 50 at 2–3, ¶ 2.1. The Court notes that Plaintiffs make various unusual citations like “Id. 641@159.” See
Dkt. No. 50 at 5, ¶¶ 2.6–2.8. These are improper and confusing. Cf. THE BLUEBOOK: A UNIFORM SYSTEM OF
CITATION R. 4.1, at 79 (Columbia Law Review Ass’n et al. eds., 20th ed. 2015).
16
   Dkt. No. 55.
17
   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (footnote and citation omitted).


3 / 13
      Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 4 of 13




jurisdiction.”18 In general, if federal claims are eliminated before trial, the Court should decline

to exercise supplemental jurisdiction,19 particularly for reasons of federal-state comity.20 Indeed,

in one instance, “[d]espite substantial development in the case, the district court's ruling on a

number of discovery matters, and a trial that was only weeks away, the Fifth Circuit determined

the district court should not have exercised supplemental jurisdiction because discovery had not

been completed, they were not on the eve of trial, and the parties were not ready for trial.”21

Conversely, in another instance, the Fifth Circuit affirmed the district court’s retention of

supplemental jurisdiction after all federal claims had been dismissed because the case had “been

pending for almost three years, the parties have taken numerous depositions, and the matter had

progressed to the advanced stages of litigation with little left to do before trial,” and the district

court devoted significant resources and developed substantial familiarity with the case in making

its “comprehensive summary judgment ruling.”22 The Court may err in refusing to retain

supplemental jurisdiction when the state law claims are uncomplicated and significant resources

have already been invested in the federal proceeding.23




18
   Id. at 351.
19
   Enochs v. Lampasas Cty., 641 F.3d 155, 161 (5th Cir. 2011) (collecting cases); Parker & Parsley Petroleum Co.
v. Dresser Indus., 972 F.2d 580, 585 (5th Cir. 1992) (“Our general rule is to dismiss state claims when the federal
claims to which they are pendent are dismissed.”).
20
   Levin v. Commerce Energy, Inc., 560 U.S. 413, 421 (2010) (quotation omitted) (“The comity doctrine counsels
lower federal courts to resist engagement in certain cases falling within their jurisdiction. The doctrine reflects a
proper respect for state functions, a recognition of the fact that the entire country is made up of a Union of separate
state governments, and a continuance of the belief that the National Government will fare best if the States and their
institutions are left free to perform their separate functions in separate way.”).
21
   Alaniz v. City of Sullivan City, Tex., No. C.A. B-04-40, 2005 WL 1651021, at *11 (S.D. Tex. July 13, 2005)
(describing Parker & Parsley Petroleum Co., 972 F.2d at 587).
22
   Smith v. Amedisys Inc., 298 F.3d 434, 447 (5th Cir. 2002).
23
   See Batiste v. Island Records Inc., 179 F.3d 217, 227 (5th Cir. 1999) (“The absence of any difficult state-law
questions thus weighs heavily toward our conclusion that the district court abused its discretion in refusing to retain
jurisdiction over the remaining claims. We also conclude that the factors of judicial economy, convenience, and
fairness to the parties strongly point toward our conclusion that the district court erred by not retaining jurisdiction
here.”).


4 / 13
      Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 5 of 13




         This case was removed to this Court in February 201924 and has been pending for about

one and a half years. This Court has issued numerous orders in this case, including an opinion

resolving a “Motion to Quash and Strike Citation” and a motion to “Compel Disclosure of

Identities of Police Officers,”25 numerous opinions resolving motions to dismiss,26 various orders

for continuances,27 and one order sealing an exhibit.28 Furthermore, Defendant’s motion for

summary judgment has been fully briefed,29 and Plaintiffs’ motion to remand, filed 30 days after

the motion and 9 days after Plaintiffs’ response to Defendant’s motion for summary judgment

was due, raises at least a suspicion that Plaintiffs seek to avoid the Court’s determination of

summary judgment and waste judicial resources in assessment of the motion for summary

judgment already undertaken.

         Considering the whole of this case, the Court holds that the second and third statutory

factor counsel remand of this case because federal claims are nonexistent, but the first and fourth

factor weigh against remand, as was the case in Smith v. Amedisys Inc.30 “Plaintiffs posit that the

Public Information Act and its statutory framework is a confusing area of Texas law, but they

cite no case for this proposition.”31 Indeed, the Public Information Act issues have already been

addressed by the Attorney General of Texas.32 Plaintiffs have not shown that Defendant’s motion

for summary judgment33 raises a “novel or complex issue of State law.”34 Similarly, Plaintiffs




24
   Dkt. No. 1.
25
   Dkt. No. 15.
26
   Dkt. Nos. 19, 30, 42.
27
   Dkt. Nos. 15, 46.
28
   Dkt. No. 49.
29
   Dkt. Nos. 47, 51, 53.
30
   298 F.3d 434, 447 (5th Cir. 2002).
31
   Dkt. No. 55 at 5.
32
   See Dkt. No. 47-3 at 6–9.
33
   Dkt. No. 47. The Court notes that the entire motion is only 9 pages, indicating Defendant’s confidence that the
issues are not complex or novel.
34
   See Dkt. No. 50 at 7.


5 / 13
      Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 6 of 13




point to no “exceptional circumstances” for refusing to retain jurisdiction.35 The Court’s

resolution of whether to remand thus depends on “factors of judicial economy, convenience,

fairness, and comity.”36 The Court’s familiarity with the case—and the other side of the coin,

how much work a state judge would need to do to resolve disputed issues in the case—influences

the factors.37 Here, although the Court acknowledges that a trial is not scheduled, parties have

not commenced trial preparation, and “[t]here has been little to no significant discovery in the

case,”38 the Court has devoted substantial resources familiarizing itself with this case, including

review of Plaintiffs’ Texas Public Information Act claim in determining that Plaintiffs state a

claim that survives Federal Rule of Civil Procedure 12(b) dismissal.39 The parties’ exchange of

little discovery is the result of their choices and the discovery deadline has passed.40

Furthermore, the motion for summary judgment is already fully briefed 41 and the parties have

devoted substantial resources to collaterally briefing the summary judgment issue with respect to

the motion to strike Plaintiffs’ response42 and the motion to allow Plaintiffs’ response to be filed

late.43 The parties’ efforts to resolve the Texas Public Information Act issue in state court would

likely result in waste of this Court’s resources in already familiarizing with that issue and waste

of the state court’s resources in being introduced to the issue anew and duplicative waste of the

parties’ resources in re-briefing the issue. The Court “determine[s] that the principles of judicial




35
   See Amedisys, 298 F.3d at 447.
36
   Id.
37
   See Johnston v. Dexel, 373 F. Supp. 3d 764, 776–77 (S.D. Tex. 2019) (Rosenthal, C.J.).
38
   Dkt. No. 50 at 7, ¶¶ 2.16.b–2.16.c.
39
   See Dkt. No. 42 at 22–23 (discussing the allegations at length).
40
   See Dkt. No. 46 (discussing that the Court already granted ample time to conduct discovery and would deny a
motion to extend deadlines).
41
   Dkt. Nos. 47, 51, 53.
42
   Dkt. No. 52.
43
   Dkt. Nos. 54, 56.


6 / 13
      Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 7 of 13




economy, convenience, and fairness to the parties weigh heavily toward retaining jurisdiction”

and, on balance, the Court should retain jurisdiction over this case.44

         Accordingly, Plaintiffs’ motion to remand to state court is DENIED.45

     III. MOTION TO STRIKE AND EMERGENCY MOTION TO FILE LATE RESPONSE

         Before turning to the merits of Defendant’s motion for summary judgment, the Court

must ascertain whether Defendant’s motion was properly opposed by Plaintiffs’ untimely

response brief. First, the Court pauses to note that Plaintiffs’ motion is captioned and was

docketed as an “Emergency Motion.”46 An “emergency” is “[a] sudden and serious event or an

unforeseen change in circumstances that calls for immediate action to avert, control, or remedy

harm” or “[a]n urgent need for relief or help.”47 Plaintiffs’ emergency motion was filed 44 days

after Defendant moved for summary judgment, 23 days after Plaintiffs’ response was due (more

than double the time Local Rule 7.4 gives for a party to respond to an opposed motion), and 14

days after Plaintiffs filed both their motion to remand and response itself.48 Plaintiffs do not

point to any emergency, and instead argue their failure to timely file a response “was a matter of

excusable neglect.”49 In short, Plaintiffs’ “Emergency Motion” does not comport with any

rational interpretation of the word “emergency.” Plaintiffs abused the Court’s attention and

resources by causing a diversion to ascertain whether Plaintiffs had a genuine emergency. The

Court admonishes Plaintiffs’ counsel Adrian R. Martinez that no filing should be labeled an




44
   Smith v. Amedisys Inc., 298 F.3d 434, 447 (5th Cir. 2002); accord Mendoza v. Murphy, 532 F.3d 342, 346 (5th
Cir. 2008) (“[T]he fact that the remaining issues were not complex, were well-known to the court, and were ripe for
summary disposition supported the decision to retain jurisdiction.”).
45
   Dkt. No. 50.
46
   Dkt. No. 54.
47
   Emergency, BLACK’S LAW DICTIONARY (11th ed. 2019).
48
   Dkt. Nos. 50–51.
49
   Dkt. No. 54 at 3, ¶ 2.2.


7 / 13
      Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 8 of 13




“emergency” without good cause for doing so and that Plaintiffs’ “Emergency Motion” 50 was an

abuse of judicial resources.

         The Court now turns to the merits of Defendant’s motion to strike 51 and Plaintiffs’

opposition and motion for leave to file a late response.52 As set forth in Part I, supra, Plaintiffs

filed their response to Defendant’s motion for summary judgment 9 days late.53 The governing

rule is thus Federal Rule of Civil Procedure 6(b)(1)(B): “When an act may or must be done

within a specified time, the court may, for good cause, extend the time on motion made after the

time has expired if the party failed to act because of excusable neglect.” “With regard to

determining whether a party's neglect of a deadline is excusable, . . . the determination is at

bottom an equitable one, taking account of all relevant circumstances surrounding the party's

omission.”54 Relevant factors include the danger of prejudice, “the length of the delay and its

potential impact on judicial proceedings, the reason for the delay, including whether it was

within the reasonable control of the movant, and whether the movant acted in good faith.”55

However, “inadvertence, ignorance of the rules, or mistakes construing the rules do not usually

constitute ‘excusable’ neglect.”56

         The parties dispute whether Plaintiffs’ late filing was the result of excusable neglect. 57 To

substantiate that Plaintiffs have met the standard, Plaintiffs’ counsel Adrian R. Martinez attached

an affidavit, wherein he explains that the COVID-19 pandemic and a personal (unrelated) illness


50
   Dkt. No. 54.
51
   Dkt. No. 52.
52
   Dkt. No. 54.
53
   See supra note 7.
54
   Pioneer Inv. Servs. v. Brunswick Assocs. LP, 507 U.S. 380, 395 (1993).
55
   Id.
56
   Id. at 392; see Fine v. Evergreen Aviation Ground Logistics Enter., Inc., No. 2:07-CV-165, 2009 WL 793753, at
*2 (E.D. Tex. Mar. 20, 2009) (citing Pioneer Inv Servs., 507 U.S. at 392) (“Although the concept of excusable
neglect is ‘somewhat elastic,’ it generally excludes gross carelessness, ignorance of the rules, or ignorance of the
law.”)
57
   Dkt. No. 52 at 3–4, ¶ 2.05; Dkt. No. 54 at 4, ¶¶ 2.4–2.5.


8 / 13
      Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 9 of 13




“has caused a great deal of distraction and turmoil such that the workload has been

overwhelming.”58 However, Mr. Martinez also explains that he began preparing the response

brief one week before the deadline and at that time actually consulted the relevant Local Rules

7.3 and 7.4 setting forth the 21-day deadline to respond.59 At the time Mr. Martinez read the

Local Rules, he “neglected the language as to the clerk would not issue notice as to a submission

date [sic] and believed that as in state court [he] would be notified of the submission. Under [his]

mistaken belief, because no submission date had been set, [he] concluded that the Plaintiffs

Response was due July 17, 2020, 30 days after the Defendant's Motion was filed.”60 Mr.

Martinez’s mention of 30 days and the clerk’s notice appears to be plucked from thin air, as

Local Rule 7.3 unambiguously states that “[o]pposed motions will be submitted to the judge 21

days from filing without notice from the clerk and without appearance by counsel.”61 Plaintiffs

would apparently have the Court hold that an attorney who consults the relevant rule, reads it

correctly, yet takes away two unsupported conclusions each specifically conflicting with the rule

should be excused from complying with the one-sentence rule, at least when the attorney is

dealing with distractions or a heavy workload. The Court cannot countenance this. The reason

for the delay was entirely within Plaintiffs’ control, but Plaintiffs’ complete disregard for the

plain language caused additional delay before the Court could decide Defendant’s motion for

summary judgment.62 Furthermore, Plaintiffs’ counsel has practiced in the Southern District of

Texas for years and filed timely response briefs,63 so his asserted confusion over this Court’s

Local Rules is suspect. The Court does not find Plaintiffs’ failure to read and interpret Court

58
   Dkt. No. 54-1 at 2, ¶ 3.
59
   Id. at 3, ¶ 6.
60
   Id.
61
   LR7.3 (emphases added).
62
   After Plaintiffs’ response was filed late, both Defendant’s motion to strike and Plaintiffs’ motion for leave to file a
late response called for resolution before the Court could address the motion for summary judgment.
63
   E.g., Mahayni v. Cajun Operating Co., No. 7:17-cv-7 (S.D. Tex. July 18, 2018), Dkt. No. 31; McAllen MRI, LLC
v. One Call Medical, Inc., No. 7:15-cv-27 (S.D. Tex. Nov. 17, 2016), Dkt. No. 38.


9 / 13
     Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 10 of 13




rules to be in good faith or excusable neglect. Indeed, if the Court excused late filings because an

attorney was dealing with other distractions and failed to correctly interpret court rules, there

would be little incentive to comply with court rules because their bite would be essentially

nullified. “Filing deadlines, like statutes of limitations, necessarily operate harshly and arbitrarily

with respect to individuals who fall just on the other side of them, but if the concept of a

filing deadline is to have any content, the deadline must be enforced.”64

          Accordingly, the Court GRANTS Defendant’s motion to strike65 and DENIES Plaintiffs’

motion for leave to file their late response.66 The Court STRIKES Plaintiffs’ untimely

response.67

     IV. MOTION FOR SUMMARY JUDGMENT

          The Court now turns to the merits of Defendant’s motion for summary judgment.

          a. Legal Standard

          Federal Rule of Civil Procedure 56 provides that a court shall award summary judgment

when there is “no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”68 A court reviews the evidence in the record in the light most favorable to the

nonmovant and draws all reasonable inferences in the nonmovant’s favor,69 but the Court is

under no duty to search the entire record in search of evidence to support the nonmovant’s

opposition to summary judgment.70 To earn summary judgment, however, a movant must point

to competent evidence in the record, such as documents, affidavits, and deposition testimony71


64
   United States v. Locke, 471 U.S. 84, 101 (1985).
65
   Dkt. No. 52.
66
   Dkt. No. 54.
67
   Dkt. No. 51.
68
   FED. R. CIV. P. 56(a); see Bulko v. Morgan Stanley DW Inc., 450 F.3d 622, 624 (5th Cir. 2006).
69
   RSR Corp. v. Int'l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
70
   Jones v. Sheehan, Young & Culp, P.C., 82 F.3d 1334, 1338 (5th Cir. 1996); accord Adams Family Tr. v. John
Hancock Life Ins. Co., 424 F. App’x 377, 380 n.2 (5th Cir. 2011).
71
   FED. R. CIV. P. 56(c)(1).


10 / 13
     Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 11 of 13




and must “articulate precisely how this evidence supports his claim.”72 “A fact is ‘material’ if its

resolution could affect the outcome of the action,”73 while a “genuine” dispute is present “only if

a reasonable jury could return a verdict for the non-movant.”74 As a result, “[o]nly disputes over

facts that might affect the outcome of the suit under the governing law will properly preclude the

entry of summary judgment.”75 “Although this is an exacting standard, summary judgment is

appropriate where the only issue before the court is a pure question of law.”76

          The movant bears the initial burden of showing the absence of a genuine issue of material

fact,77 but may satisfy the burden by pointing out the absence of evidence to support the

nonmovant’s case if the nonmovant would bear the burden of proof with respect to that element

at trial.78 If the movant intends to rely on an affirmative defense, “it must establish beyond

dispute all of the defense’s essential elements.”79

          The Court cannot enter “default” summary judgment in favor of the movant but, because

Defendant’s motion for summary judgment is unopposed as a result of the Court striking

Plaintiffs’ response,80 the Court will accept as undisputed the Defendant’s facts listed in support

of its motion.81 Furthermore, Plaintiffs’ complaint is unverified and does not supply any more

than mere allegations.82

          b. Analysis


72
   RSR Corp., 612 F.3d at 857.
73
   Burrell v. Dr. Pepper/Seven UP Bottling Grp., 482 F.3d 408, 411 (5th Cir. 2007) (internal quotation marks and
citation omitted).
74
   Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006).
75
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
76
   Sheline v. Dun & Bradstreet Corp., 948 F.2d 174, 176 (5th Cir. 1991).
77
   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
78
   Id. at 325.
79
   Bank of La. v. Aetna U.S. Healthcare Inc., 468 F.3d 237, 241 (5th Cir. 2006).
80
   LR7.4 (“Failure to respond to a motion will be taken as a representation of no opposition.”).
81
   See Pistokache v. Wilmington Tr., N.A., No. 7:15-CV-523, 2016 WL 7734652, at *1 (S.D. Tex. Aug. 4, 2016)
(using this approach); accord Fajemirokun v. Methodist Health Sys., No. 3:14-CV-3602-L, 2018 U.S. Dist. LEXIS
28159, at *5 (N.D. Tex. Feb. 21, 2018).
82
   See Dkt. No. 31.


11 / 13
     Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 12 of 13




          This Court held that Plaintiffs allege a live controversy in that “Defendants have withheld

dashcam footage of the shooting incident, ballistics reports, incident reports, police reports,

investigation reports, and witness statements regarding the shooting incident, and basic

information such as the names of investigating officers, the offense committed and a detailed

description of the offense.”83 Defendant argues that Plaintiffs’ claim is moot and Defendant is

entitled to summary judgment.84

          Plaintiffs seek a writ of mandamus “pursuant to section 552.321 of the Texas Open

Records Act.”85 That section provides that a “requestor . . . may file suit for a writ of mandamus

compelling a governmental body to make information available for public inspection if the

governmental body refuses to request an attorney general's decision as provided by Subchapter G

or refuses to supply public information or information that the attorney general has determined is

public information that is not excepted from disclosure under Subchapter C.”86 Plaintiffs admit

that Defendant requested a decision from the Attorney General of Texas, so Plaintiffs’ sole claim

is that Defendant has failed to turn over information.87 Plaintiffs, who bear the burden of proof

on their claim, must present competent summary evidence to show both (1) entitlement to the

information under the Texas Public Information Act, and (2) that such information was not

already provided. However, by their untimely response which has now been stricken, Plaintiffs

have failed to do so.88 Thus, Plaintiffs do not raise a genuine issue of material fact. In contrast,



83
   Dkt. No. 42 at 22 (quotation omitted) (footnotes omitted) (citing Dkt. No. 31, ¶¶ 15, 53–59).
84
   Dkt. No. 47 at 4, ¶ 4.01.
85
   Dkt. No. 31 at 27, ¶ 74.
86
   TEX. GOV’T CODE ANN. § 552.321(a) (West 2020).
87
   Dkt. No. 31 at 18, ¶ 54.
88
   Even were the Court to consider Plaintiffs’ response in opposition, it fails to provide any competent summary
judgment evidence of withheld information. The only affidavits attached to the response are two affidavits from
counsel. The first attests to arguments made in opposition and the second attests to the exhibits being true and
correct copies. See Dkt. No. 51-7 & 8. Plaintiffs principal argument in response is that “Defendant has failed to
present any evidence that it has produced all of the relevant documents . . . .” Dkt. No. 51 at 4.


12 / 13
     Case 7:19-cv-00068 Document 59 Filed on 08/24/20 in TXSD Page 13 of 13




Defendant argues that it has turned over all relevant information and Plaintiffs’ claim is moot.89

Defendant, although not bearing the burden of proof on this issue, provides evidence to support

that argument. There is therefore an absence of evidence to support Plaintiffs’ Texas Public

Information Act claim.90 In the “absence of evidence to support the nonmoving party's case,”

Defendant is entitled to summary judgment.91 Because Plaintiffs have failed to prevail on their

Texas Public Information Act claim, they are not entitled to attorneys’ fees.92

          Accordingly, the Court GRANTS Defendant City’s motion for summary judgment. A

final judgment in accordance with Federal Rule of Civil Procedure 54 will follow. This holding

resolves all four motions before the Court.

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this 24th day of August 2020.


                                                      ___________________________________
                                                                   Micaela Alvarez
                                                              United States District Judge




89
   Dkt. No. 47 at 4–5, ¶¶ 4.01–4.03; Dkt. No. 53 at 3–7, ¶¶ 2.02–2.06.
90
   See supra note 78.
91
   Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
92
   Hudson v. Paxton, No. 03-13-00368-CV, 2015 WL 739605, at *3 (Tex. App.—Austin Feb. 20, 2015, no pet.).


13 / 13
